DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Previous Rejections
Claims 1-5 and 7 are pending in the application.  Claims 6 and 8-11 have been canceled.   Claims 1-5 and 7 are amended. 
Claims 1-5 and 7 are examined in the application.

Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Objections/Rejections Withdrawn
Claim Objections
In light of the amendments to the claims the objection to claims 1-5 is withdrawn.


Claim Rejections - 35 USC § 112
In light of the amendment of the claims and the cancellation of claim 10, the rejection of claims 1 and 10 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 

In light of the cancellation of claim 10 the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as moot.

In light of the cancellation of claims 8 and 9 the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn as moot.

In light of the amendments to the claim the rejection of claims 1-5 and 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.



Rejections Maintained 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The rejection of claims 1-5 and 7 under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more is maintained. 
Claims 1-5 are directed a herbal composition comprising various plant ingredients and extracts, and the dependent claims 2-5 recites various ratio of the various plant ingredients.  Claim 7 is drawn to ethanol or water extracts of these various plant ingredients.
The claims as a whole do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims are drawn to combinations of natural products and there is no evidence of record that the combinations possess any new structural or functional properties, e.g., that the claimed combinations are more than the sum of their parts or are markedly different than what is found in nature.  
Therefore the combinations would not have a marked difference in structure of any of the mixture of extracts as compared to what exists in nature.  Please note that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial exception (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)).  
The rationale for this determination is explained below:  as per the 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance) of December 16, 2014, nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible under the Interim Eligibility Guidance even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  Further explanation of the markedly different characteristic analysis for nature-based products may be found in the July 2015 Update on Subject Matter Eligibility and in the May 2016 Subject Matter Eligibility Update.  See in particular Example 30 of the Life Sciences Examples of May 6, 2016 in which man-made mixtures of natural products present in prescribed amounts/ranges are deemed ineligible under the “product of nature" exception in view of Funk Brothers and in view of Myriad.
	The 2014-2016 announcements are available at:  
http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp






Response to Arguments
Applicants’ arguments of July 15, 2022 have been fully considered are found to be unpersuasive.  
Applicants note the amendments to the claims to address the objections to the claims. The amendments have addressed the objections sufficiently and are withdrawn above.
Applicants assert that the amendments to the claims correct the indefiniteness issues and where support for the amendments can be found.  The Examiner agrees that the amendments to the claims have addressed the indefiniteness rejections and the indefiniteness rejections have been withdrawn above.
Applicant traverses the 101 rejections of record by noting that the recitation that  the medicinal materials are made as herbal extracts has been added to the claims.  Applicants assert that the herbal extracts are substances made by extracting a part of a plant, often by using a solvent such as ethanol or water.  Since the herbal extracts are made by a human and are not natural products the rejection is overcome.  

Applicant’s § 101 arguments have been reviewed and are not found to be persuasive. 
Applicant’s claims are broadly drawn to a composition comprising a first combination of natural products, a second combination of natural products and a third combination of natural products wherein the natural products are made as herbal extracts.  
Since the claims encompass and specifically recite products of nature (naturally-occurring products) and their mixtures as extracts, absent the presence of markedly different characteristics in structure, function and/or other properties claimed composition of natural products is not patent eligible.  
Therefore the combinations would not have a marked difference in structure of any of the mixture of extracts as compared to what exists in nature.  Please note that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial exception (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)).  
In this instance combining natural extracts are exactly what is being claimed.  The medicinal materials are simply combinations of several extracts. The Funk case is very relevant to the instant situation.  As Applicant has recited in the claims, combinations of herbal extracts are exactly what is being claimed.  The combinations of several extracts does not make for a marked difference in structure as compared to what exists in nature.
The rationale for this determination is explained below:  as per the 2014 Interim Guidance on Patent Subject Matter Eligibility (Interim Eligibility Guidance) of December 16, 2014, nature-based products that (i) are naturally occurring or (ii) are not naturally occurring but have characteristics that are not markedly different from a naturally occurring counterpart fall within an exception (law of nature or natural phenomena).  Compositions, or combinations of naturally occurring nature-based products, are not patent eligible under the Interim Eligibility Guidance even if the combination itself is not naturally occurring absent the presence of markedly different characteristics in structure, function and/or other properties.  Non-limiting examples of markedly different characteristics include biological or pharmacological functions or activities; chemical and physical properties; phenotype; and structure and form.  This conclusion finds support in Funk Brothers Seed Co. v Kalo Inoculant Co., 33 U.S. 127, 131 (1948) and is re-iterated in Myriad, 133 S.Ct. at 2117 which states that “the composition was not patent eligible because the patent holder did not alter the bacteria in any way."  Further explanation of the markedly different characteristic analysis for nature-based products may be found in the July 2015 Update on Subject Matter Eligibility and in the May 2016 Subject Matter Eligibility Update.  Also see the Life Sciences Examples (issues May 4, 2016)
The 2014-2016 announcements are available at:  
http://www.uspto.gov/patents/law/exam/interim_guidance_subject_matter_eligibility.jsp

The announcement website also includes links to claim examples that relate to nature-based products to illustrate the markedly different characteristics analysis for determining when a nature-based product is directed to a judicial exception.  
A particularly relevant example is a claim directed to a pharmaceutical composition comprising a core comprising amazonic acid and a layer of natural polymeric material enveloping the core.   The claim is limited to a particular pharmaceutical composition having two naturally occurring substances physically joined together into a non-natural structure (core of amazonic acid surrounded by a layer of natural polymeric material). The claimed composition thus is structurally different from the naturally occurring substances, and this structural difference results in the claimed composition having different functional characteristics in vivo (e.g., amazonic acid is not released until the composition reaches the colon, due to the relative indigestibility of the natural polymeric material, thus increasing the bioavailability of the amazonic acid) than the naturally occurring substances by themselves. These different structural and functional characteristics rise to the level of a marked difference, and accordingly the claimed composition is not a “product of nature” exception.
Another example of patent eligible natural products include a beverage composition comprising pomelo juice and an effective amount of an added preservative.  This is patent eligible because the property of slower spoiling of the pomelo juice is markedly different from properties of the juice by itself in nature.  Accordingly, the claimed combination has markedly different characteristics and is not a "product of nature" exception.   
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and the judicial exceptions. Therefore, the claimed invention is not considered to be patent eligible subject matter.


Conclusion
No claims are allowed.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619